Matter of Jacieon M. (Markeef R.) (2020 NY Slip Op 02437)





Matter of Jacieon M. (Markeef R.)


2020 NY Slip Op 02437


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ.


480 CAF 19-00425

[*1]IN THE MATTER OF JACIEON M. AND NYLANI R. MONROE COUNTY DEPARTMENT OF HUMAN SERVICES, PETITIONER-RESPONDENT; INDIA M., RESPONDENT, AND MARKEEF R., RESPONDENT-APPELLANT.


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.
JOHN P. BRINGEWATT, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF COUNSEL), FOR PETITIONER-RESPONDENT.
ALISON C. BATES, VICTOR, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Monroe County (Caroline E. Morrison, A.J.), entered February 13, 2019 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent Markeef R. neglected the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court